[logo.jpg]




LIVEPERSON, INC.
INCENTIVE STOCK OPTION AGREEMENT

 
1.  
Grant of Option.

 
LivePerson, Inc., a Delaware corporation (the “Company”) hereby grants, as of
_____ (the “Grant Date”), to _____ (the “Participant”) of an option (the
“Option”) to purchase ____ shares of the Common Stock, $0.001 par value per
share, of the Company (“Shares”) at an exercise price equal to $_____ per share
(the “Exercise Price”).  The Option shall be subject to the terms and conditions
set forth herein.  The Option is issued pursuant to the Company’s 2009 Stock
Incentive Plan as Amended and Restated (the “Plan”).
 
It is intended that the Option evidenced by this Stock Option Agreement shall be
an incentive stock option as defined in Section 422 of the Internal Revenue Code
of 1986, as amended, and any regulations promulgated thereunder (the
“Code”).  Except as otherwise indicated by the context, the term “Participant”,
as used in this Stock Option Agreement, shall be deemed to include any person
who acquires the right to exercise the Option validly under its terms.
 
2.  
Definitions.

 
Unless otherwise provided herein, all capitalized terms in this Stock Option
Agreement shall have the meaning assigned to them in the Plan.
 
3.  
Exercise Schedule.

 
Except as otherwise provided herein or in the Plan, the Option is exercisable in
installments as provided below.  The following table indicates each date (the
“Vesting Date”) upon which the Participant shall be entitled to exercise the
Option with respect to the percentage of Shares granted as indicated beside the
date, provided that the continuous relationship with the Company of the
Participant (as described below in Section 4(b)) continues through and on the
applicable Vesting Date:
 

  Vesting Date  Percentage of Shares         First Anniversary of the Grant
Date  25%         Second Anniversary of the Grant Date  25%         Third
Anniversary of the Grant Date   25%         Fourth Anniversary of the Grant
Date    25%

 
The right of exercise shall be cumulative so that to the extent the Option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date (as defined below) or the
termination of the Option under Section 5 hereof or the Plan.
 
Participant understands and agrees that the Option is granted subject to and in
accordance with the terms of the Plan.  Participant further agrees to be bound
by the terms of the Plan and the terms of the Option as set forth in this Stock
Option Agreement and any Addenda to such Stock Option Agreement.  A copy of the
Plan is available upon request made to the Corporate Secretary at the Company’s
principal offices.  Participant hereby acknowledges receipt of a copy of the
Company’s 2009 Stock Incentive Plan.
 
4.  
Exercise of Option.

 
a)  
Form of Exercise.  Each election to exercise the Option shall be in writing,
signed by the Participant, and received by the Company at its principal office,
accompanied by this agreement, and payment in full in the manner provided in the
Plan.  The Participant may purchase less than the number of shares covered
hereby, provided that no partial exercise of the Option may be for any
fractional share.

 
b)  
Continuous Relationship with the Company Required.  Except as otherwise provided
in this Section 3, this option may not be exercised unless the Participant, at
the time he or she exercises this option, is, and has been at all times since
the Grant Date, an employee or officer of, or consultant or advisor to, the
Company or any parent or subsidiary of the Company as defined in Section 424(e)
or (f) of the Code (an “Eligible Participant”).

 
5.  
Termination of Option.  Any unexercised portion of the Option shall
automatically and without notice terminate at the time of the earliest to occur
of the following:

 
a)  
Expiration.  No later than 10 years from the Grant Date (the “Final Exercise
Date”).

 
 
 

--------------------------------------------------------------------------------

 
b)  
Termination of Relationship with the Company.  If the Participant ceases to be
an Eligible Participant for any reason, then, except as provided in
paragraphs (c) and (d) below, the right to exercise the Option shall terminate
three months after such cessation (but in no event after the Final Exercise
Date), provided that the Option shall be exercisable only to the extent that the
Participant was entitled to exercise the Option on the date of such
cessation.  Notwithstanding the foregoing, if the Participant, prior to the
Final Exercise Date, violates the non-competition or confidentiality provisions
of any employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise the
Option shall terminate immediately upon such violation.

 
c)  
Exercise Period Upon Death or Disability.  If the Participant dies or becomes
disabled (within the meaning of Section 22(e)(3) of the Code) prior to the Final
Exercise Date while he or she is an Eligible Participant and the Company has not
terminated such relationship for “cause” as specified in paragraph (e) below,
the Option shall be exercisable, within the period of one year following the
date of death or disability of the Participant, by the Participant (or in the
case of death by an authorized transferee), provided that the Option shall be
exercisable only to the extent that the Option was exercisable by the
Participant on the date of his or her death or disability, and further provided
that the Option shall not be exercisable after the Final Exercise Date.

 
d)  
Termination for Cause.  If, prior to the Final Exercise Date, the Participant’s
employment with the Company is terminated by the Company for Cause (as defined
below), the right to exercise the Option shall terminate immediately upon the
effective date of such termination of employment.  If the Participant is party
to an employment, consulting or severance agreement with the Company that
contains a definition of “cause” for termination of employment, “Cause” shall
have the meaning ascribed to such term in such agreement.  Otherwise, “Cause”
shall mean willful misconduct by the Participant or willful failure by the
Participant to perform his or her responsibilities to the Company (including,
without limitation, breach by the Participant of any provision of any
employment, consulting, advisory, nondisclosure, non-competition or other
similar agreement between the Participant and the Company), as determined by the
Company, which determination shall be conclusive.  The Participant’s employment
shall be considered to have been terminated for “Cause” if the Company
determines, within 30 days after the Participant’s resignation, that termination
for “Cause” was warranted.

 
6.  
Tax Matters.

 
a)  
Withholding.  No Shares will be issued pursuant to the exercise of the Option
unless and until the Participant pays to the Company, or makes provision
satisfactory to the Company for payment of, any federal, state or local
withholding taxes required by law to be withheld in respect of the Option.

 
b)  
Disqualifying Disposition.  If the Participant disposes of Shares acquired upon
exercise of this option within two years from the Grant Date or one year after
such Shares were acquired pursuant to exercise of this option, the Participant
shall notify the Company in writing of such disposition.



7.  
Transfer Restrictions.

 
The Option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, the Option shall be exercisable only by the Participant.
 
8.  
No Employment or Service Contract.



Nothing in this Stock Option Agreement or in the Plan shall confer upon
Participant any right to continue in service for any period of specific duration
or interfere with or otherwise restrict in any way the rights of the Company (or
any Parent or Subsidiary employing or retaining Participant) or of the
Participant, which rights are hereby expressly reserved by each, to terminate
Participant’s service at any time for any reason, with or without cause.


9.  
Provisions of the Plan.

 
The Option is subject to the provisions of the Plan (including the provisions
relating to amendments to the Plan), a copy of which is furnished to the
Participant with the Option.


 
 

--------------------------------------------------------------------------------

 
[logo.jpg]
 


LIVEPERSON, INC.
NONSTATUTORY STOCK OPTION AGREEMENT




1.  
Grant of Option.

 
LivePerson, Inc., a Delaware corporation (the “Company”) hereby grants, as of
_____ (the “Grant Date”), to _____ (the “Participant”) of an option (the
“Option”) to purchase ____ shares of the Common Stock, $0.001 par value per
share, of the Company (“Shares”) at an exercise price equal to $_____ per share
(the “Exercise Price”).  The Option shall be subject to the terms and conditions
set forth herein.  The Option is issued pursuant to the Company’s 2009 Stock
Incentive Plan as Amended and Restated (the “Plan”).
 
It is intended that the Option evidenced by this Stock Option Agreement shall
not be an incentive stock option as defined in Section 422 of the Internal
Revenue Code of 1986, as amended, and any regulations promulgated thereunder
(the “Code”).  Except as otherwise indicated by the context, the term
“Participant”, as used in this Stock Option Agreement, shall be deemed to
include any person who acquires the right to exercise the Option validly under
its terms.
 
2.  
Definitions.

 
Unless otherwise provided herein, all capitalized terms in this Stock Option
Agreement shall have the meaning assigned to them in the Plan.
 
3.  
Exercise Schedule.

 
Except as otherwise provided herein or in the Plan, the Option is exercisable in
installments as provided below.  The following table indicates each date (the
“Vesting Date”) upon which the Participant shall be entitled to exercise the
Option with respect to the percentage of Shares granted as indicated beside the
date, provided that the continuous relationship with the Company of the
Participant (as described below in Section 4(b)) continues through and on the
applicable Vesting Date:
 

  Vesting Date  Percentage of Shares         First Anniversary of the Grant
Date  25%         Second Anniversary of the Grant Date  25%         Third
Anniversary of the Grant Date   25%         Fourth Anniversary of the Grant
Date    25%

 
The right of exercise shall be cumulative so that to the extent the Option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date (as defined below) or the
termination of the Option under Section 5 hereof or the Plan.
 
Participant understands and agrees that the Option is granted subject to and in
accordance with the terms of the Plan.  Participant further agrees to be bound
by the terms of the Plan and the terms of the Option as set forth in this Stock
Option Agreement and any Addenda to such Stock Option Agreement.  A copy of the
Plan is available upon request made to the Corporate Secretary at the Company’s
principal offices.  Participant hereby acknowledges receipt of a copy of the
Company’s 2009 Stock Incentive Plan.
 
4.  
Exercise of Option.

 
a)  
Form of Exercise.  Each election to exercise the Option shall be in writing,
signed by the Participant, and received by the Company at its principal office,
accompanied by this agreement, and payment in full in the manner provided in the
Plan.  The Participant may purchase less than the number of shares covered
hereby, provided that no partial exercise of the Option may be for any
fractional share.

 
b)  
Continuous Relationship with the Company Required.  Except as otherwise provided
in this Section 4, the Option may not be exercised unless the Participant, at
the time he or she exercises the Option, is, and has been at all times since the
Grant Date, an employee, officer, director, consultant or advisor to the Company
or any other entity the employees, officers, directors, consultants, or advisors
of which are eligible to receive option grants under the Plan (an “Eligible
Participant”).

 
5.  
Termination of Option.  Any unexercised portion of the Option shall
automatically and without notice terminate at the time of the earliest to occur
of the following:

 
a)  
Expiration.  No later than 10 years from the Grant Date (the “Final Exercise
Date”).

 
 
 

--------------------------------------------------------------------------------

 
b)  
Termination of Relationship with the Company.  If the Participant ceases to be
an Eligible Participant for any reason, then, except as provided in
paragraphs (c) and (d) below, the right to exercise the Option shall terminate
three months after such cessation (but in no event after the Final Exercise
Date), provided that the Option shall be exercisable only to the extent that the
Participant was entitled to exercise the Option on the date of such
cessation.  Notwithstanding the foregoing, if the Participant, prior to the
Final Exercise Date, violates the non-competition or confidentiality provisions
of any employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise the
Option shall terminate immediately upon such violation.

 
c)  
Exercise Period Upon Death or Disability.  If the Participant dies or becomes
disabled (within the meaning of Section 22(e)(3) of the Code) prior to the Final
Exercise Date while he or she is an Eligible Participant and the Company has not
terminated such relationship for “cause” as specified in paragraph (e) below,
the Option shall be exercisable, within the period of one year following the
date of death or disability of the Participant, by the Participant (or in the
case of death by an authorized transferee), provided that the Option shall be
exercisable only to the extent that the Option was exercisable by the
Participant on the date of his or her death or disability, and further provided
that the Option shall not be exercisable after the Final Exercise Date.

 
d)  
Termination for Cause.  If, prior to the Final Exercise Date, the Participant’s
employment or other relationship with the Company is terminated by the Company
for Cause (as defined below), the right to exercise the Option shall terminate
immediately upon the effective date of such termination of employment or other
relationship.  If the Participant is party to an employment, consulting or
severance agreement with the Company that contains a definition of “cause” for
termination of employment or other relationship, “Cause” shall have the meaning
ascribed to such term in such agreement.  Otherwise, “Cause” shall mean willful
misconduct by the Participant or willful failure by the Participant to perform
his or her responsibilities to the Company (including, without limitation,
breach by the Participant of any provision of any employment, consulting,
advisory, nondisclosure, non-competition or other similar agreement between the
Participant and the Company), as determined by the Company, which determination
shall be conclusive.  The Participant’s employment or other relationship shall
be considered to have been terminated for “Cause” if the Company determines,
within 30 days after the Participant’s resignation, that termination for “Cause”
was warranted.

 
6.  
Withholding.

 
No Shares will be issued pursuant to the exercise of the Option unless and until
the Participant pays to the Company, or makes provision satisfactory to the
Company for payment of, any federal, state or local withholding taxes required
by law to be withheld in respect of the Option.
 
7.  
Transfer Restrictions.

 
The Option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, the Option shall be exercisable only by the Participant.
 
8.  
No Employment or Service Contract.



Nothing in this Stock Option Agreement or in the Plan shall confer upon
Participant any right to continue in service for any period of specific duration
or interfere with or otherwise restrict in any way the rights of the Company (or
any Parent or Subsidiary employing or retaining Participant) or of the
Participant, which rights are hereby expressly reserved by each, to terminate
Participant’s service at any time for any reason, with or without cause.


9.  
Provisions of the Plan.

 
The Option is subject to the provisions of the Plan (including the provisions
relating to amendments to the Plan), a copy of which is furnished to the
Participant with the Option.
 
 
 

--------------------------------------------------------------------------------

 
LIVEPERSON, INC. / LIVEPERSON LTD.
NOTICE OF GRANT OF NON-STATUTORY STOCK OPTION
 
 
Notice is hereby given of the following option grant (the “Option”), as of ____
(the “Grant Date”), to be held in trust by ESOP Trust Company (the “Trustee”)
for _______ (the “Optionee”) until exercised, to purchase _____ shares (the
“Option Shares”) of the Common Stock of LivePerson, Inc. (the “Company”) at an
exercise price equal to $___ per share (the “Exercise Price”).
 
The provisions specified in this notice of grant (the “Grant Notice”) shall form
an integral part of the LivePerson, Inc. 2009 Stock Incentive Plan (the “Plan”).
This Grant Notice completes the Plan and the attached LivePerson, Inc. 2009
Stock Incentive Plan Israeli Appendix (the “Appendix”) so that they comply with
the requirements set by the provisions of Section 102 of the Israeli Income Tax
Ordinance (New Version) 1961 (the “Ordinance”), as amended, and any regulations,
rules, orders or procedures promulgated there under as may be regulated,
amended, or replaced from time to time (“Section 102”) with respect to any
Option to be granted by the Corporation to Israeli Optionees, subject to this
Grant Notice. The Plan, the Appendix and this Grant Notice are complementary to
each other and shall be deemed as one with respect to any Option to be issued to
the employees and members of the Board of LivePerson Ltd. (the “Company”). In
any case of contradiction, whether explicit or implied, between the provisions
of this Grant Notice and the Plan or the Appendix, the provisions set out in the
Plan and the Appendix shall prevail.
 
The Option is allocated to the Trustee under the 102 Capital Gain Track and is
subject to the provisions of Section 102 and the following terms:
 
(a)   
The Option is subject to Section 102 and the terms that apply to a Non-Statutory
Stock Option in the Plan.

 
(b)   
The Option may only be granted to an Israeli person employed by the Company or
by an Israeli subsidiary of the Company or any person who is engaged as an
officer of the Company or of an Israeli subsidiary of the Company, and that is
not a "controlling party", as defined in section 32 (9) of the Ordinance, prior
to and after the issuance of the Option.

 
(c)   
The Option and the Option Shares issued upon the exercise of the Option will be
held by the Trustee for a period of at least 24 months from the date on which
such Option is allocated to the Trustee or a shorter period as approved by the
tax authorities (the “Lock-up Period”), under the terms set in Section 102. In
accordance with Section 102, the Optionee is prohibited from selling the Option
or the Option Shares issued upon the exercise of the Option, until the end of
the Lock-up Period, unless otherwise determined by the Tax Authorities. The
meaning of the above restriction for purposes of the Tax Authorities is that if
the Employee voluntarily sells the Option or the Option Shares before the end of
the Lock-up Period, the Option or the Option Shares shall be subject to tax as
ordinary income as per sections 2(1) and 2(2) of the Ordinance, and other
provisions of Section 102.

 
(d)   
All rights related to the Option Shares will be held by the Trustee until the
end of the Lock-up Period, including bonus shares, and will be subject to the
provisions of Section 102 regarding the 102 Capital Gain Track.

 
(e)   
The Optionee declares that s/he is aware and accepts the following terms and
conditions:

 
i.    
that Section 102 provisions will apply to the Option.

 
 
1

--------------------------------------------------------------------------------

 
 
ii.    
that the Option is granted under the 102 Capital Gain Track.

 
iii.   
that s/he is obligated not to make any disposition of the Option Shares until
the end of the Lock-up Period.

 
(f)   
Any and all taxes, fees and other liabilities (as may apply from time to time)
in connection with the grant and/or exercise of the Option and the sale of
Option Shares issued upon the exercise of the Option, will be borne by the
Optionee and s/he will be solely liable for all such taxes, fees and other
liabilities. Furthermore, the Optionee shall agree to indemnify the Corporation
and the Company and hold them harmless against and from any and all liability
for any such tax or interest or penalty thereon.

 
(g)   
The Optionee acknowledges that the receipt of the Option and the acquisition of
the Option Shares to be issued upon the exercise of the Option may result in tax
consequences. The description set forth in the Plan relating to the payment of
tax does not purport to be a full and complete description of the Optionee’s tax
obligations under the law.

 
(h)   
Anything to the contrary notwithstanding, the Trustee shall not release any part
of the Option which was not already exercised into Option Shares by the Optionee
nor release any Option Shares issued upon an exercise of the Option, prior to
the full payment of the Exercise Price and Optionee’s tax liability arising from
the Option that was granted to him and/or Option Shares issued upon exercise of
such Option.

 
Exercise Schedule.  Except as otherwise provided herein or in the Plan, the
Option is exercisable in installments as provided below.  The following table
indicates each date (the “Vesting Date”) upon which the Optionee shall be
entitled to exercise the Option with respect to the percentage of Option Shares
granted as indicated beside the date, provided that the Continuous Relationship
with the Company of the Participant continues through and on the applicable
Vesting Date:
 

  Vesting Date  Percentage of Shares         First Anniversary of the Grant
Date  25%         Second Anniversary of the Grant Date  25%         Third
Anniversary of the Grant Date   25%         Fourth Anniversary of the Grant
Date    25%

 
In no event shall the Option become exercisable for any additional Option Shares
after the earlier of ten (10) years from the Grant Date or Optionee’s cessation
of Service.
 
Optionee understands and agrees that the Option is granted subject to and in
accordance with the terms of the Plan.  Optionee further agrees to be bound by
the terms of the Plan and the terms of the Option as set forth in the Appendix
attached hereto as Exhibit A and this Grant Notice.  A copy of the Plan is
available upon request made to the Corporate Secretary at the Corporation’s
principal offices.
 
Optionee further understands and agrees that the Option is granted subject to
and in accordance with the terms of the Trust Agreement.  Optionee further
agrees to be bound by the terms of the Trust Agreement, attached hereto as
Exhibit B.
 
No Employment or Service Contract.  Nothing in this Grant Notice or in the
attached Appendix or in the Plan shall confer upon Optionee any right to
continue in Service for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Corporation (or any Parent or
Subsidiary employing or retaining Optionee) or of Optionee, which rights are
hereby expressly reserved by each, to terminate Optionee’s Service at any time
for any reason, with or without cause.
 
 
2

--------------------------------------------------------------------------------

 
Definitions.  All capitalized terms in this Grant Notice shall have the meaning
assigned to them in this Grant Notice or in the attached Appendix.
 
 
ATTACHMENTS
 
Exhibit A – LivePerson, Inc. 2009 Stock Incentive Plan Israeli Appendix
 
Exhibit B – Trust Agreement
 
 
3

--------------------------------------------------------------------------------

 